 



EXHIBIT 10.43
THE SPECTRANETICS CORPORATION
2006 INCENTIVE AWARD PLAN
ARTICLE 1.
PURPOSE
      The purpose of the Spectranetics Corporation 2006 Incentive Award Plan
(the “Plan”) is to promote the success and enhance the value of The
Spectranetics Corporation (the “Company”) by linking the personal interests of
the members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders. The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTIONS
      Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
      2.1     “Award” means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Performance Share award, a Performance Stock Unit
award, a Dividend Equivalents award, a Stock Payment award, a Deferred Stock
award, a Restricted Stock Unit award, a Performance Bonus Award, or a
Performance-Based Award granted to a Participant pursuant to the Plan.
      2.2     “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award, including through electronic medium.
      2.3     “Board” means the Board of Directors of the Company.
      2.4     “Change in Control” means and includes each of the following:


        (a) A transaction or series of transactions (other than an offering of
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or           (b) During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.4(a) hereof or Section 2.4(c) hereof) whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the two-year period or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or           (c) The consummation by the Company
(whether directly involving the Company or indirectly involving the Company
through one or more intermediaries) of (x) a merger, consolidation,
reorganization, or business combination or (y) a sale or other disposition of
all or substantially all of the Company’s

A-1



--------------------------------------------------------------------------------



 



  assets in any single transaction or series of related transactions or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction:



        (i) Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and          
(ii) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.4(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or



        (d) The Company’s stockholders approve a liquidation or dissolution of
the Company.

      2.5     “Code” means the Internal Revenue Code of 1986, as amended.
      2.6     “Committee” means the committee of the Board described in
Article 12 hereof.
      2.7     “Consultant” means any consultant or adviser if: (a) the
consultant or adviser renders bona fide services to the Company; (b) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities; and
(c) the consultant or adviser is a natural person who has contracted directly
with the Company or any Subsidiary to render such services.
      2.8     “Covered Employee” means an Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.
      2.9     “Deferred Stock” means a right to receive a specified number of
shares of Stock during specified time periods pursuant to Section 8.5 hereof.
      2.10     “Disability” means that the Participant qualifies to receive
long-term disability payments under the Company’s long-term disability insurance
program, as it may be amended from time to time.
      2.11     “Dividend Equivalents” means a right granted to a Participant
pursuant to Section 8.3 hereof to receive the equivalent value (in cash or
Stock) of dividends paid on Stock.
      2.12     “Effective Date” shall have the meaning set forth in Section 13.1
hereof.
      2.13     “Eligible Individual” means any person who is an Employee, a
Consultant or an Independent Director, as determined by the Committee.
      2.14     “Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.
      2.15     “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
      2.16     “Fair Market Value” means, as of any given date, (a) if Stock is
traded on an exchange, the closing price of a share of Stock as reported in the
Wall Street Journal for the first trading date immediately prior to such date
during which a sale occurred; or (b) if Stock is not traded on an exchange but
is quoted on NASDAQ or a successor or other quotation system, (i) the last sales
price (if Stock is then listed as a National Market Issue under the NASD
National Market System) or (ii) the mean between the closing representative bid
and asked prices (in all other cases) for the Stock on the date immediately
prior to such date on which sales prices or bid and asked prices, as applicable,
are reported by NASDAQ or such successor quotation system; or (c) if Stock is
not publicly traded, or with respect to any non-Stock based Award or the
settlement of an Award, the fair market value established by the Committee
acting in good faith.

A-2



--------------------------------------------------------------------------------



 



      2.17     “Full Value Award” means any Award other than an Option or other
Award for which the Participant pays the intrinsic value (whether directly or by
forgoing a right to receive a payment from the Company).
      2.18     “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
      2.19     “Independent Director” means a member of the Board who is not an
Employee of the Company.
      2.20     “1997 Plan” means The 1997 Equity Participation Plan of The
Spectranetics Corporation, as amended from time to time.
      2.21     “Non-Employee Director” means a member of the Board who qualifies
as a “Non-Employee Director” as defined in Rule 16b-3(b) (3) under the Exchange
Act, or any successor rule.
      2.22     “Non-Qualified Stock Option” means an Option that is not intended
to be an Incentive Stock Option.
      2.23     “Option” means a right granted to a Participant pursuant to
Article 5 hereof to purchase a specified number of shares of Stock at a
specified price during specified time periods. An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.
      2.24     “Participant” means any Eligible Individual who, as a member of
the Board or Employee, has been granted an Award pursuant to the Plan.
      2.25     “Performance-Based Award” means an Award, other than an Option or
SAR, granted to selected Covered Employees which the Committee determines shall
be subject to the terms and conditions set forth in Article 9 hereof. All
Performance-Based Awards are intended to qualify as Qualified Performance-Based
Compensation.
      2.26     “Performance Bonus Award” has the meaning set forth in
Section 8.7 hereof.
      2.27     “Performance Criteria” means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period. The Performance Criteria that will
be used to establish Performance Goals are limited to the following: net
earnings (either before or after interest, taxes, depreciation and
amortization), economic value-added, sales or revenue, net income (either before
or after taxes and stock-based compensation), operating earnings, cash flow
(including, but not limited to, operating cash flow and free cash flow), cash
flow return on capital, return on net assets, return on stockholders’ equity,
return on assets, return on capital, stockholder returns, return on sales, gross
or net profit margin, productivity, expense, margins, operating efficiency,
customer satisfaction, working capital, earnings per share, price per share of
Stock, and market share, any of which may be measured either in absolute terms
by comparison to comparable performance in an earlier period or periods, or as
compared to results of a peer group, industry index, or other Company or
companies. The Committee shall define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.
      2.28     “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual. The Committee, in its discretion, may, within the time
prescribed by Section 162(m) of the Code, adjust or modify the calculation of
Performance Goals for such Performance Period in order to prevent the dilution
or enlargement of the rights of Participants (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

A-3



--------------------------------------------------------------------------------



 



      2.29     “Performance Period” means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance-Based Award.
      2.30     “Performance Share” means a right granted to a Participant
pursuant to Section 8.1 hereof, to receive Stock, the payment of which is
contingent upon achieving certain Performance Goals or other performance-based
targets established by the Committee.
      2.31     “Performance Stock Unit” means a right granted to a Participant
pursuant to Section 8.2 hereof, to receive Stock, the payment of which is
contingent upon achieving certain Performance Goals or other performance-based
targets established by the Committee.
      2.32     “Plan” means this Spectranetics Corporation 2006 Incentive Award
Plan, as it may be amended from time to time.
      2.33     “Qualified Performance-Based Compensation” means any compensation
that is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m) (4) (C) of the Code.
      2.34     “Restricted Stock” means Stock awarded to a Participant pursuant
to Article 6 hereof that is subject to certain restrictions and may be subject
to risk of forfeiture.
      2.35     “Restricted Stock Unit” means an Award granted pursuant to
Section 8.6 hereof.
      2.36     “Securities Act” shall mean the Securities Act of 1933, as
amended.
      2.37     “Stock” means the common stock of the Company, no par value per
share, and such other securities of the Company that may be substituted for
Stock pursuant to Article 11 hereof.
      2.38     “Stock Appreciation Right” or “SAR” means a right granted
pursuant to Article 7 hereof to receive a payment equal to the excess of the
Fair Market Value of a specified number of shares of Stock on the date the SAR
is exercised over the Fair Market Value on the date the SAR was granted as set
forth in the applicable Award Agreement.
      2.39     “Stock Payment” means (a) a payment in the form of shares of
Stock, or (b) an option or other right to purchase shares of Stock, as part of
any bonus, deferred compensation or other arrangement, made in lieu of all or
any portion of the compensation, granted pursuant to Section 8.4 hereof.
      2.40     “Subsidiary” means any “subsidiary corporation” as defined in
Section 424(f) of the Code and any applicable regulations promulgated thereunder
or any other entity of which a majority of the outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company.
ARTICLE 3.
SHARES SUBJECT TO THE PLAN
      3.1     Number of Shares.
      (a) Subject to Article 11 and Section 3.1(b), the aggregate number of
shares of Stock which may be issued or transferred pursuant to Awards under the
Plan shall be equal to the sum of (x) 350,000, (y) any shares of Stock which as
of the Effective Date are available for issuance under the 1997 Plan, and
(z) any shares of Stock subject to awards under the 1997 Plan which terminate,
expire, lapse for any reason or are settled in cash on or after the Effective
Date; provided, however, that such aggregate number of shares of Stock available
for issuance under the Plan shall be reduced by 1.50 shares for each share of
Stock delivered in settlement of any Full Value Award. In order that the
applicable regulations under the Code relating to Incentive Stock Options be
satisfied, the maximum number of shares of Stock that may be delivered under the
Plan upon the exercise of Incentive Stock Options shall be that number of shares
specified in Section 3.1(a)(x) above.

A-4



--------------------------------------------------------------------------------



 



      (b) To the extent that an Award terminates, expires, or lapses for any
reason, or is settled in cash, any shares of Stock subject to the Award shall
again be available for the grant of an Award pursuant to the Plan. Any shares of
Stock tendered or withheld to satisfy the grant or exercise price or tax
withholding obligation pursuant to any Award shall not subsequently be available
for grant of an Award pursuant to the Plan. To the extent permitted by
applicable law or any exchange rule, shares of Stock issued in assumption of, or
in substitution for, any outstanding awards of any entity acquired in any form
of combination by the Company or any Subsidiary shall not be counted against
shares of Stock available for grant pursuant to this Plan. To the extent that a
SAR is exercised for, or settled in, Stock, the full number of shares subject to
such SAR shall be counted for purposes of calculating the aggregate number of
shares of Stock available for issuance under the Plan as set forth in
Section 3.1(a), regardless of the actual number of shares issued upon such
exercise or settlement. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan. Notwithstanding the provisions of this
Section 3.1(b), no shares of Stock may again be optioned, granted or awarded if
such action would cause an Incentive Stock Option to fail to qualify as an
incentive stock option under Section 422 of the Code.
      3.2     Stock Distributed. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
      3.3     Limitation on Number of Shares Subject to Awards. Notwithstanding
any provision in the Plan to the contrary, and subject to Article 11 hereof, the
maximum number of shares of Stock with respect to one or more Awards that may be
granted to any one Participant during any calendar year shall be 250,000 and the
maximum amount that may be paid in cash with respect to one or more Awards to
any one Participant which are not denominated in Stock or otherwise for which
the foregoing limitation would not be an effective limitation, the maximum
amount that may be paid in cash during any calendar year shall be $5,000,000.
ARTICLE 4.
ELIGIBILITY AND PARTICIPATION
      4.1     Eligibility. Each Eligible Individual shall be eligible to be
granted one or more Awards pursuant to the Plan.
      4.2     Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all Eligible Individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award. No Eligible Individual shall have any right to be granted an
Award pursuant to this Plan.
      4.3     Foreign Participants. Notwithstanding any provision of the Plan to
the contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Eligible Individuals, the
Committee, in its sole discretion, shall have the power and authority to:
(i) determine which Subsidiaries shall be covered by the Plan; (ii) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (iii) modify the terms and conditions of any Award granted to
Eligible Individuals outside the United States to comply with applicable foreign
laws; (iv) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to this Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3 hereof; and (v) take any
action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals. Notwithstanding the foregoing, the Committee may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act, the Code, any securities law or governing statute or any other
applicable law.

A-5



--------------------------------------------------------------------------------



 



ARTICLE 5.
STOCK OPTIONS
      5.1     General. The Committee is authorized to grant Options to
Participants on the following terms and conditions:


        (a) Exercise Price. The exercise price per share of Stock subject to an
Option shall be determined by the Committee and set forth in the Award
Agreement; provided, that, subject to Section 5.2(b) hereof, the per share
exercise price for any Option shall not be less than 100% of the Fair Market
Value of a share of Stock on the date of grant.           (b) Time and
Conditions of Exercise. The Committee shall determine the time or times at which
an Option may be exercised in whole or in part; provided that the term of any
Option granted under the Plan shall not exceed ten years. The Committee shall
also determine the performance or other conditions, if any, that must be
satisfied before all or part of an Option may be exercised.          
(c) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation: (i) cash, (ii) shares of Stock having a fair market value on the
date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof, including shares that would otherwise be issuable or
transferable upon exercise of the Option, or (iii) other property acceptable to
the Committee (including through the delivery of a notice that the Participant
has placed a market sell order with a broker with respect to shares of Stock
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, not later than the settlement of such sale), and the methods by which
shares of Stock shall be delivered or deemed to be delivered to Participants.
Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a member of the Board or an “executive officer” of the Company within the
meaning of Section 13(k) of the Exchange Act shall be permitted to pay the
exercise price of an Option, or continue any extension of credit with respect to
the exercise price of an Option with a loan from the Company or a loan arranged
by the Company n violation of Section 13(k) of the Exchange Act.          
(d) Evidence of Grant. All Options shall be evidenced by an Award Agreement
between the Company and the Participant. The Award Agreement shall include such
additional provisions as may be specified by the Committee.

      5.2     Incentive Stock Options. Incentive Stock Options shall be granted
only to employees of the Company or any “parent corporation” or “subsidiary
corporation” of the Company within the meaning of Section 424(e) and 424(f),
respectively, of the Code, and the terms of any Incentive Stock Options granted
pursuant to the Plan, in addition to the requirements of Section 5.1 hereof,
must comply with the provisions of this Section 5.2.
      (a) Dollar Limitation. The aggregate Fair Market Value (determined as of
the time the Option is granted) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
      (b) Ten Percent Owners. An Incentive Stock Option may not be granted to
any individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company or any “parent corporation” or “subsidiary corporation” of the Company
within the meaning of Section 424(e) and 424(f), respectively, of the Code,
unless such Option is granted at a price that is not less than 110% of Fair
Market Value on the date of grant and the Option is exercisable for no more than
five years from the date of grant.
      (c) Notice of Disposition. The Participant shall give the Company prompt
notice of any disposition of

A-6



--------------------------------------------------------------------------------



 



shares of Stock acquired by exercise of an Incentive Stock Option within (i) two
years from the date of grant of such Incentive Stock Option or (ii) one year
after the transfer of such shares of Stock to the Participant.
      (d) Right to Exercise. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.
      (e) Failure to Meet Requirements. Any Option (or portion thereof)
purported to be an Incentive Stock Option, which, for any reason, fails to meet
the requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.
      5.3     Options Granted to Independent Directors.
      (a) Grant of Options to Independent Directors. During the term of the
Plan, a person who first becomes an Independent Director shall automatically be
granted an Option to purchase 45,000 shares of Stock (an ”Initial Option”) on
the date of such initial election. In addition, during the term of the Plan,
each Independent Director who has served at least three years as an Independent
Director, shall be granted on the third anniversary of the date of the grant of
the Initial Option, and each third anniversary thereafter (so long as he is an
Independent Director at the close of business on such date), an Option to
purchase an additional 45,000 shares of Stock (“Anniversary Option”). For the
avoidance of doubt, an Independent Director elected for the first time to the
Board at an annual meeting of stockholders shall only receive an Initial Option
in connection with such election. Members of the Board who are employees of the
Company who subsequently retire from the Company and remain on the Board will
not receive an Initial Option grant but to the extent that such individual is
otherwise eligible, will receive, on the third anniversary of the annual meeting
of stockholders immediately following his or her retirement from employment with
the Company and each third anniversary thereafter (so long as he is an
Independent Director at the close of business on such date), an Anniversary
Option.
      (b) Terms of Options Granted to Independent Directors. Options granted to
Independent Directors shall be Non-Qualified Stock Options. The exercise price
per share of Stock subject to each Option granted to an Independent Director
shall equal 100% of the Fair Market Value of a share of Stock on the date the
Option is granted. Subject to the grantee’s continued status as a Board member,
Options granted to Independent Directors shall become exercisable in cumulative
annual installments of 331/3 % on each of the first, second and third
anniversaries of the date on which the Option is granted. The term of each
Option granted to an Independent Director shall be 10 years from the date the
Option is granted. Upon a Director’s termination of directorship for any reason,
all outstanding Options granted to such Director under Section 5.3(a) above
shall remain exercisable for 12 months following his or her termination of
directorship (or such longer period as the Board may determine in its discretion
on or after the date of grant of such Option). Unless otherwise determined by
the Board on or after the date of grant of such Option, no portion of an Option
granted under Section 5.3(a) above which is unexercisable at the time of an
Independent Director’s termination of membership on the Board shall thereafter
become exercisable.
      (c) 1997 Plan Awards. As of the Effective Date (as defined below),
(i) Options granted to Independent Directors pursuant to this Section 5.3 shall
be in lieu of all Option grants to Independent Directors under Section 3.4 of
the 1997 Plan, and (ii) the provisions of this Section 5.3 shall replace and
supersede the relevant provisions of Sections 3.4 and 5.6 of the 1997 Plan.
ARTICLE 6.
RESTRICTED STOCK AWARDS
      6.1     Grant of Restricted Stock. The Committee is authorized to make
Awards of Restricted Stock to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
All Awards of Restricted Stock shall be evidenced by an Award Agreement.
      6.2     Issuance and Restrictions. Restricted Stock shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse

A-7



--------------------------------------------------------------------------------



 



separately or in combination at such times, pursuant to such circumstances, in
such installments, or otherwise, as the Committee determines at the time of the
grant of the Award or thereafter.
      6.3     Forfeiture. Except as otherwise determined by the Committee at the
time of the grant of the Award or thereafter, upon termination of employment or
service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that,
the Committee may (a) provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will lapse in
whole or in part in the event of terminations resulting from specified causes,
and (b) provide in other cases for the lapse in whole or in part of restrictions
or forfeiture conditions relating to Restricted Stock.
      6.4     Certificates for Restricted Stock. Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Committee shall
determine. If certificates representing shares of Restricted Stock are
registered in the name of the Participant, certificates must bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, at its discretion, retain physical
possession of the certificate until such time as all applicable restrictions
lapse.
ARTICLE 7.
STOCK APPRECIATION RIGHTS
      7.1     Grant of Stock Appreciation Rights.
      (a) A Stock Appreciation Right may be granted to any Participant selected
by the Committee. A Stock Appreciation Right shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose and
shall be evidenced by an Award Agreement.
      (b) A Stock Appreciation Right shall entitle the Participant (or other
person entitled to exercise the Stock Appreciation Right pursuant to the Plan)
to exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
the Stock on the date the Stock Appreciation Right is exercised over (B) the
Fair Market Value of the Stock on the date the Stock Appreciation Right was
granted and (ii) the number of shares of Stock with respect to which the Stock
Appreciation Right is exercised, subject to any limitations the Committee may
impose.
      7.2     Payment and Limitations on Exercise.
      (a) Subject to Section 7.2(b), payment of the amounts determined under
Sections 7.1(b) above shall be in cash, in Stock (based on its Fair Market Value
as of the date the Stock Appreciation Right is exercised) or a combination of
both, as determined by the Committee in the Award Agreement.
      (b) To the extent any payment under Section 7.1(b) is effected in Stock,
it shall be made subject to satisfaction of all provisions of Article 5 above
pertaining to Options.
ARTICLE 8.
OTHER TYPES OF AWARDS
      8.1     Performance Share Awards. Any Participant selected by the
Committee may be granted one or more Performance Share awards which shall be
denominated in a number of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
      8.2     Performance Stock Units. Any Participant selected by the Committee
may be granted one or more Performance Stock Unit awards which shall be
denominated in unit equivalent of shares of Stock and/or units

A-8



--------------------------------------------------------------------------------



 



of value including dollar value of shares of Stock and which may be linked to
any one or more of the Performance Criteria or other specific performance
criteria determined appropriate by the Committee, in each case on a specified
date or dates or over any period or periods determined by the Committee. In
making such determinations, the Committee shall consider (among such other
factors as it deems relevant in light of the specific type of award) the
contributions, responsibilities and other compensation of the particular
Participant.
      8.3     Dividend Equivalents.
      (a) Any Participant selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee. Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Committee.
      (b) Dividend Equivalents granted with respect to Options or SARs that are
intended to be Qualified Performance-Based Compensation shall be payable, with
respect to pre-exercise periods, regardless of whether such Option or SAR is
subsequently exercised.
      8.4     Stock Payments. Any Participant selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee; provided, that unless otherwise determined by the Committee such
Stock Payments shall be made in lieu of base salary, bonus, or other cash
compensation otherwise payable to such Participant. The number of shares shall
be determined by the Committee and may be based upon the Performance Criteria or
other specific performance criteria determined appropriate by the Committee,
determined on the date such Stock Payment is made or on any date thereafter.
      8.5     Deferred Stock. Any Participant selected by the Committee may be
granted an award of Deferred Stock in the manner determined from time to time by
the Committee. The number of shares of Deferred Stock shall be determined by the
Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee. Stock underlying a Deferred Stock award will not be issued until the
Deferred Stock award has vested, pursuant to a vesting schedule or performance
criteria set by the Committee. Unless otherwise provided by the Committee, a
Participant awarded Deferred Stock shall have no rights as a Company stockholder
with respect to such Deferred Stock until such time as the Deferred Stock Award
has vested and the Stock underlying the Deferred Stock Award has been issued.
      8.6     Restricted Stock Units. The Committee is authorized to make Awards
of Restricted Stock Units to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
At the time of grant, the Committee shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate. At the time of
grant, the Committee shall specify the maturity date applicable to each grant of
Restricted Stock Units which shall be no earlier than the vesting date or dates
of the Award and may be determined at the election of the grantee. On the
maturity date, the Company shall, subject to Section 10.5(b) hereof, transfer to
the Participant one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited.
      8.7     Performance Bonus Awards. Any Participant selected by the
Committee may be granted a cash bonus (a “Performance Bonus Award”) payable upon
the attainment of Performance Goals that are established by the Committee and
relate to one or more of the Performance Criteria or other specific performance
criteria determined to be appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee. Any such Performance Bonus Award paid to a Covered Employee may be a
Performance-Based Award and be based upon objectively determinable bonus
formulas established in accordance with Article 9 hereof.
      8.8     Term. Except as otherwise provided herein, the term of any Award
of Performance Shares, Performance Stock Units, Dividend Equivalents, Stock
Payments, Deferred Stock or Restricted Stock Units shall be set by the Committee
in its discretion.

A-9



--------------------------------------------------------------------------------



 



      8.9     Exercise or Purchase Price. The Committee may establish the
exercise or purchase price, if any, of any Award of Performance Shares,
Performance Stock Units, Deferred Stock, Stock Payments or Restricted Stock
Units; provided, however, that such price shall not be less than the par value
of a share of Stock on the date of grant, unless otherwise permitted by
applicable state law.
      8.10     Exercise upon Termination of Employment or Service. An Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Deferred
Stock, Stock Payments and Restricted Stock Units shall only vest or be
exercisable or payable while the Participant is an Employee, Consultant or a
member of the Board, as applicable; provided, however, that the Committee in its
sole and absolute discretion may provide that an Award of Performance Shares,
Performance Stock Units, Dividend Equivalents, Stock Payments, Deferred Stock or
Restricted Stock Units may vest or be exercised or paid subsequent to a
termination of employment or service, as applicable, or following a Change in
Control of the Company, or because of the Participant’s retirement, death or
Disability, or otherwise; provided, however, that, to the extent required to
preserve tax deductibility under Section 162(m) of the Code, any such provision
with respect to Performance Shares or Performance Stock Units that are intended
to constitute Qualified Performance-Based Compensation shall be subject to the
requirements of Section 162(m) of the Code that apply to Qualified
Performance-Based Compensation.
      8.11     Form of Payment. Payments with respect to any Awards granted
under this Article 8 shall be made in cash, in Stock or a combination of both,
as determined by the Committee.
      8.12     Award Agreement. All Awards under this Article 8 shall be subject
to such additional terms and conditions as determined by the Committee and shall
be evidenced by an Award Agreement.
ARTICLE 9.
PERFORMANCE-BASED AWARDS
      9.1     Purpose. The purpose of this Article 9 is to provide the Committee
the ability to qualify Awards other than Options and SARs and that are granted
pursuant to Articles 6 and 8 hereof as Qualified Performance-Based Compensation.
If the Committee, in its discretion, decides to grant a Performance-Based Award
to a Covered Employee, the provisions of this Article 9 shall control over any
contrary provision contained in Articles 6 or 8 hereof; provided, however, that
the Committee may in its discretion grant Awards to Covered Employees that are
based on Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 9.
      9.2     Applicability. This Article 9 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.
      9.3     Procedures with Respect to Performance-Based Awards. To the extent
necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 or 8 hereof which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period. In determining the amount

A-10



--------------------------------------------------------------------------------



 



earned by a Covered Employee, the Committee shall have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.
      9.4     Payment of Performance-Based Awards. Unless otherwise provided in
the applicable Award Agreement, a Participant must be employed by the Company or
a Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant. Furthermore, a Participant shall be eligible to receive
payment pursuant to a Performance-Based Award for a Performance Period only if
the Performance Goals for such period are achieved. In determining the amount
earned under a Performance-Based Award, the Committee may reduce or eliminate
the amount of the Performance-Based Award earned for the Performance Period, if
in its sole and absolute discretion, such reduction or elimination is
appropriate.
      9.5     Additional Limitations. Notwithstanding any other provision of the
Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.
ARTICLE 10.
PROVISIONS APPLICABLE TO AWARDS
      10.1     Stand-Alone and Tandem Awards. Awards granted pursuant to the
Plan may, in the discretion of the Committee, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
      10.2     Award Agreement. Awards under the Plan shall be evidenced by
Award Agreements that set forth the terms, conditions and limitations for each
Award which may include the term of an Award, the provisions applicable in the
event the Participant’s employment or service terminates, and the Company’s
authority to unilaterally or bilaterally amend, modify, suspend, cancel or
rescind an Award.
      10.3     Limits on Transfer. No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or a Subsidiary, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or a Subsidiary. Except as otherwise provided by the Committee, no Award
shall be assigned, transferred, or otherwise disposed of by a Participant other
than by will or the laws of descent and distribution. The Committee by express
provision in the Award or an amendment thereto may permit an Award to be
transferred to, exercised by and paid to certain persons or entities related to
the Participant, including but not limited to members of the Participant’s
family, charitable institutions, or trusts or other entities whose beneficiaries
or beneficial owners are members of the Participant’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Committee, pursuant to such conditions and procedures as the Committee
may establish; provided, however, that no such transfer of an Incentive Stock
Option shall be permitted to the extent that such transfer would cause the
Incentive Stock Option to fail to qualify as an “incentive stock option” under
Section 422 of the Code. Any permitted transfer shall be subject to the
condition that the Committee receive evidence satisfactory to it that the
transfer is being made for estate and/or tax planning purposes (or to a “blind
trust” in connection with the Participant’s termination of employment or service
with the Company or a Subsidiary to assume a position with a governmental,
charitable, educational or similar non-profit institution) and on a basis
consistent with the Company’s lawful issue of securities. Notwithstanding the
foregoing, in no event shall any Award be transferable by a Participant to a
third party (other than the Company) for consideration.

A-11



--------------------------------------------------------------------------------



 



      10.4     Beneficiaries. Notwithstanding Section 10.3 hereof, a Participant
may, in the manner determined by the Committee, designate a beneficiary to
exercise the rights of the Participant and to receive any distribution with
respect to any Award upon the Participant’s death. A beneficiary, legal
guardian, legal representative, or other person claiming any rights pursuant to
the Plan is subject to all terms and conditions of the Plan and any Award
Agreement applicable to the Participant, except to the extent the Plan and Award
Agreement otherwise provide, and to any additional restrictions deemed necessary
or appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.
      10.5     Stock Certificates; Book Entry Procedures.
      (a) Notwithstanding anything herein to the contrary, the Company shall not
be required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Board has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee shall
have the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Committee.
      (b) Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, the Company shall not deliver to any Participant certificates
evidencing shares of Stock issued in connection with any Award and instead such
shares of Stock shall be recorded in the books of the Company (or, as
applicable, its transfer agent or stock plan administrator).
      10.6     Full Value Award Vesting Limitations. Notwithstanding any other
provision of this Plan to the contrary, Full Value Awards made to Employees or
Consultants shall become vested over a period of not less than three years (or,
in the case of vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year) following
the date the Award is made; provided, however, that, notwithstanding the
foregoing, Full Value Awards that result in the issuance of an aggregate of up
to 5% of the shares of Stock available pursuant to Section 3.1(a) may be granted
to any one or more Participants without respect to such minimum vesting
provisions. The foregoing notwithstanding, such Awards may vest on an
accelerated basis in the event of a Participant’s death, disability, or
retirement, or in the event of a Change in Control or other special
circumstances. For purposes of this Section 10.6, (i) vesting over a specified
period will include periodic vesting over such period, and (ii) a pre-announced
period in which service is required as a condition to the grant of any Award may
count toward the minimum vesting period required under this Section 10.6, if so
determined by the Committee.
      10.7     Paperless Exercise. In the event that the Company establishes,
for itself or using the services of a third party, an automated system for the
exercise of Awards, such as a system using an internet website or interactive
voice response, then the paperless exercise of Awards by a Participant may be
permitted through the use of such an automated system.

A-12



--------------------------------------------------------------------------------



 



ARTICLE 11.
CHANGES IN CAPITAL STRUCTURE
      11.1     Adjustments.
      (a) In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, the Committee shall make such proportionate adjustments, if
any, as the Committee in its discretion may deem appropriate to reflect such
change with respect to (a) the aggregate number and kind of shares that may be
issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3 hereof); (b) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (c) the grant or exercise price
per share for any outstanding Awards under the Plan. Any adjustment affecting an
Award intended as Qualified Performance-Based Compensation shall be made
consistent with the requirements of Section 162(m) of the Code.
      (b) In the event of any transaction or event described in Section 11.1(a)
hereof or any unusual or nonrecurring transactions or events affecting the
Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations or
accounting principles, the Committee, in its sole and absolute discretion, and
on such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
and either automatically or upon the Participant’s request, is hereby authorized
to take any one or more of the following actions whenever the Committee
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award under the Plan, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles:


        (i) To provide for either (A) termination of any such Award in exchange
for an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 11.1 the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment) or (B) the replacement of such Award
with other rights or property selected by the Committee in its sole discretion;
          (ii) To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;           (iii) To
make adjustments in the number and type of shares of Stock (or other securities
or property) subject to outstanding Awards, and in the number and kind of
outstanding Restricted Stock or Deferred Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding options, rights and awards and options, rights and awards which
may be granted in the future;           (iv) To provide that such Award shall be
exercisable or payable or fully vested with respect to all shares covered
thereby, notwithstanding anything to the contrary in the Plan or the applicable
Award Agreement; and           (v) To provide that the Award cannot vest, be
exercised or become payable after such event.

      11.2     Acceleration Upon a Change in Control. Notwithstanding
Section 11.1 hereof, and except as may otherwise be provided in any applicable
Award Agreement or other written agreement entered into between the Company and
a Participant, if a Change in Control occurs and a Participant’s Awards are not
converted, assumed, or replaced by a successor entity, then immediately prior to
the Change in Control such Awards

A-13



--------------------------------------------------------------------------------



 



shall become fully exercisable and all forfeiture restrictions on such Awards
shall lapse. Upon, or in anticipation of, a Change in Control, the Committee may
cause any and all Awards outstanding hereunder to terminate at a specific time
in the future, including but not limited to the date of such Change in Control,
and shall give each Participant the right to exercise such Awards during a
period of time as the Committee, in its sole and absolute discretion, shall
determine. In the event that the terms of any agreement between the Company or
any Company subsidiary or affiliate and a Participant contains provisions that
conflict with and are more restrictive than the provisions of this Section 11.2,
this Section 11.2 shall prevail and control and the more restrictive terms of
such agreement (and only such terms) shall be of no force or effect.
      11.3     No Other Rights. Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Stock subject to an Award or the grant or exercise price of any Award.
ARTICLE 12.
ADMINISTRATION
      12.1     Committee. Unless and until the Board delegates administration of
the Plan to a Committee as set forth below, the Plan shall be administered by
the full Board, and for such purposes the term “Committee” as used in this Plan
shall be deemed to refer to the Board. The Board, at its discretion or as
otherwise necessary to comply with the requirements of Section 162(m) of the
Code, Rule 16b-3 promulgated under the Exchange Act or to the extent required by
any other applicable rule or regulation, shall delegate administration of the
Plan to a Committee. The Committee shall consist solely of two or more members
of the Board each of whom is an “outside director,” within the meaning of
Section 162(m) of the Code, a Non-Employee Director and an “independent
director” under the rules of the New York Stock Exchange (or other principal
securities market on which shares of Stock are traded). Any action taken by the
Committee shall be valid and effective, regardless of whether or not members of
the Committee at the time of such action are later determined not to have
satisfied the requirements for membership set forth in this Section 12.1 or
otherwise. Notwithstanding the foregoing: (a) the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to all Awards granted to Independent Directors and for
purposes of such Awards the term “Committee” as used in this Plan shall be
deemed to refer to the Board and (b) the Committee may delegate its authority
hereunder to the extent permitted by Section 12.5 hereof. Appointment of
Committee members shall be effective upon acceptance of appointment. In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan except with respect to matters
which under Rule 16b-3 under the Exchange Act or Section 162(m) of the Code, or
any regulations or rules issued thereunder, are required to be determined in the
sole discretion of the Committee. Committee members may resign at any time by
delivering written notice to the Board. Vacancies in the Committee may only be
filled by the Board.
      12.2     Action by the Committee. A majority of the Committee shall
constitute a quorum. The acts of a majority of the members present at any
meeting at which a quorum is present, and acts unanimously approved in writing
by the Committee in lieu of a meeting, shall be deemed the acts of the
Committee. Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any officer
or other employee of the Company or any Subsidiary, the Company’s independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

A-14



--------------------------------------------------------------------------------



 



      12.3     Authority of Committee. Subject to any specific designation in
the Plan, the Committee has the exclusive power, authority and discretion to:


        (a) Designate Participants to receive Awards;           (b) Determine
the type or types of Awards to be granted to each Participant;          
(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;           (d) Determine the terms and
conditions of any Award granted pursuant to the Plan, including, but not limited
to, the exercise price, grant price, or purchase price, any reload provision,
any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, any provisions related to non-competition and
recapture of gain on an Award, based in each case on such considerations as the
Committee in its sole discretion determines; provided, however, that the
Committee shall not have the authority to accelerate the vesting or waive the
forfeiture of any Performance-Based Awards;           (e) Determine whether, to
what extent, and pursuant to what circumstances an Award may be settled in, or
the exercise price of an Award may be paid in, cash, Stock, other Awards, or
other property, or an Award may be canceled, forfeited, or surrendered;    
      (f) Prescribe the form of each Award Agreement, which need not be
identical for each Participant;           (g) Decide all other matters that must
be determined in connection with an Award;           (h) Establish, adopt, or
revise any rules and regulations as it may deem necessary or advisable to
administer the Plan;           (i) Interpret the terms of, and any matter
arising pursuant to, the Plan or any Award Agreement; and           (j) Make all
other decisions and determinations that may be required pursuant to the Plan or
as the Committee deems necessary or advisable to administer the Plan.

      12.4     Decisions Binding. The Committee’s interpretation of the Plan,
any Awards granted pursuant to the Plan, any Award Agreement and all decisions
and determinations by the Committee with respect to the Plan are final, binding,
and conclusive on all parties.
      12.5     Delegation of Authority. To the extent permitted by applicable
law, the Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards to Participants other than (a) senior executives of the
Company who are subject to Section 16 of the Exchange Act, (b) Covered
Employees, or (c) officers of the Company (or members of the Board) to whom
authority to grant or amend Awards has been delegated hereunder. Any delegation
hereunder shall be subject to the restrictions and limits that the Committee
specifies at the time of such delegation, and the Committee may at any time
rescind the authority so delegated or appoint a new delegate. At all times, the
delegate appointed under this Section 12.5 shall serve in such capacity at the
pleasure of the Committee.
ARTICLE 13.
EFFECTIVE AND EXPIRATION DATE
      13.1     Effective Date. The Plan is effective as of the date the Plan is
approved by the Company’s stockholders (the “Effective Date”). The Plan will be
deemed to be approved by the stockholders if it receives the affirmative vote of
the holders of a majority of the shares of stock of the Company present or
represented and entitled to vote at a meeting duly held in accordance with the
applicable provisions of the Company’s bylaws.

A-15



--------------------------------------------------------------------------------



 



      13.2     Expiration Date. The Plan will expire on, and no Award may be
granted pursuant to the Plan after, the tenth anniversary of the Effective Date.
Any Awards that are outstanding on the tenth anniversary of the Effective Date
shall remain in force according to the terms of the Plan and the applicable
Award Agreement.
ARTICLE 14.
AMENDMENT, MODIFICATION, AND TERMINATION
      14.1     Amendment, Modification, and Termination. Subject to
Section 15.14 hereof, with the approval of the Board, at any time and from time
to time, the Committee may terminate, amend or modify the Plan; provided,
however, that (a) to the extent necessary and desirable to comply with any
applicable law, regulation, or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required, and (b) stockholder approval shall be required for any amendment to
the Plan that (i) increases the number of shares available under the Plan (other
than any adjustment as provided by Article 11 hereof), (ii) permits the
Committee to grant Options or SARs with an exercise price that is below Fair
Market Value on the date of grant, or (iii) permits the Committee to extend the
exercise period for an Option or SAR beyond ten years from the date of grant.
Notwithstanding any provision in this Plan to the contrary, absent approval of
the stockholders of the Company, (I) no Option or SAR may be amended to reduce
the per share exercise price of the shares subject to such Option or SAR below
the per share exercise price as of the date the Award is granted, (II) except as
permitted by Article 11 hereof, no Option or SAR may be granted in exchange for,
or in connection with, the cancellation or surrender of an Option or SAR having
a higher per share exercise price, and (III) except as permitted by Article 11
hereof, no Award may be granted in exchange for the cancellation or surrender of
an Option or SAR with a per share exercise price that is greater than the Fair
Market Value on the date of such grant or cancellation.
      14.2     Awards Previously Granted. Except with respect to amendments made
pursuant to Section 15.14 hereof, no termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.
ARTICLE 15.
GENERAL PROVISIONS
      15.1     No Rights to Awards. No Eligible Individual or other person shall
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Committee is obligated to treat Eligible Individuals,
Participants or any other persons uniformly.
      15.2     No Stockholders Rights. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
shares of Stock covered by any Award until the Participant becomes the record
owner of such shares of Stock.
      15.3     Withholding. The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s employment tax obligations) required
by law to be withheld with respect to any taxable event concerning a Participant
arising as a result of this Plan. The Committee may in its discretion and in
satisfaction of the foregoing requirement allow a Participant to elect to have
the Company withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a fair market value on the date of
withholding equal to the sums required to be withheld. Notwithstanding any other
provision of the Plan, the number of shares of Stock which may be withheld with
respect to the issuance, vesting, exercise or payment of any Award (or which may
be repurchased from the Participant of such Award within six months (or such
other period as may be determined by the Committee) after such shares of Stock
were acquired by the Participant from the Company) in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of shares which have a fair market value on
the date of withholding or

A-16



--------------------------------------------------------------------------------



 



repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.
      15.4     No Right to Employment or Services. Nothing in the Plan or any
Award Agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant’s employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Subsidiary.
      15.5     Unfunded Status of Awards. The Plan is intended to be an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Subsidiary.
      15.6     Indemnification. To the extent allowable pursuant to applicable
law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.
      15.7     Relationship to Other Benefits. No payment pursuant to the Plan
shall be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
      15.8     Expenses. The expenses of administering the Plan shall be borne
by the Company and its Subsidiaries.
      15.9     Titles and Headings. The titles and headings of the Sections in
the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.
      15.10     Fractional Shares. No fractional shares of Stock shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.
      15.11     Limitations Applicable to Section 16 Persons. Notwithstanding
any other provision of the Plan, the Plan, and any Award granted or awarded to
any Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
      15.12     Government and Other Regulations. The obligation of the Company
to make payment of awards in Stock or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required. The Company shall be under no obligation to
register pursuant to the Securities Act, as amended, any of the shares of Stock
paid pursuant to the Plan. If the shares paid pursuant to the Plan may in
certain circumstances be exempt from registration pursuant to the Securities
Act, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.

A-17



--------------------------------------------------------------------------------



 



      15.13     Governing Law. The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of Delaware.
      15.14     Section 409A. To the extent that the Committee determines that
any Award granted under the Plan is subject to Section 409A of the Code, the
Award Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the Committee
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance.
Signature page to follow

A-18



--------------------------------------------------------------------------------



 



* * * * *
      I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of The Spectranetics Corporation on April 15, 2006.
* * * * *
      I hereby certify that the foregoing Plan was approved by the stockholders
of The Spectranetics Corporation June 6, 2006.
      Executed on this 6th day of June 2006.


 
/s/ Guy A. Childs



  Corporate Secretary

A-19